Title: From Benjamin Franklin to Sears & Smith, 4 August 1784
From: Franklin, Benjamin
To: Sears & Smith



Gentlemen
Passy, Aug. 4. 1784.

Upon Receipt of yours relating to your Cargo of Slaves at Martinico, I endeavour’d to inform myself what was the Law in such Cases, and I found that by an Arrét du Conseil d’Etat du Roi, of the 28th of June 1783, there is a Duty laid of 100 Livres per head on all Negroes imported in foreign Ships, and this Duty is granted and is to be paid as a Premium to the French Importers of Negroes, as an Encouragement to their own African Trade. Under these Circumstances I am advis’d, that it cannot be expected that general national Law should be set aside in favour of a particular foreign Ship, especially as the King, if he forgives the Duty to the Stranger, must thereby do Injustice to his own Subjects to whom he had promised the Pardon of that Duty, unless he pays it to them out of his own Money, which one cannot decently request him to do. I do not therefore see any Possibility of your avoiding the Payment. I have the Honour to be, Gentlemen, Your most obedient & most humble Servant

B. Franklin
Messrs Sears and Smith.

